1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   STATE FARM LIFE INSURANCE                         )    Case No.: 1:18-cv-1373-LJO- JLT
     COMPANY,                                          )
12                                                     )    ORDER DIRECTING THE CLERK TO UPDATE
                    Plaintiff,                         )    THE DOCKET AND TERMINATE THE
13                                                     )    EXECUTOR OF THE ESTATE OF LYIDA
            v.                                         )    OIKA AS A DEFENDANT
14                                                     )
     BONAFACE OUTTA, et al.,                           )    (Doc. 5)
15                                                     )
                    Defendants.                        )
16                                                     )

17          On December 19, 2018, Plaintiff filed a “Notice of Dismissal,” indicating it was dismissing the
18   claims against Defendant Executor of the Estate of Lydia Oika without prejudice. (Doc. 5) Pursuant to

19   Fed.R.Civ.P. 41(a)(1)(A)(i), the plaintiff may dismiss an action or claims “without a court order by
20   filing . . . a notice of dismissal before the opposing party serves either an answer or a motion for

21   summary judgment.” Because the defendant has not filed an answer or motion for summary judgment,
22   the dismissal was effective without an order of the Court. See Fed. R. Civ. P. 41(a)(2).
23          Accordingly, the Clerk of Court is DIRECTED to update the docket and terminate Executor of
24   the Estate of Lydia Oika, as a defendant in the action.
25
26   IT IS SO ORDERED.
27      Dated:     December 26, 2018                             /s/ Jennifer L. Thurston
28                                                         UNITED STATES MAGISTRATE JUDGE
